NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      APR 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ARMANDO AVALOS-YERERNAS, AKA                     No. 14-73655
 Adam Estrada, AKA Israel Pardo,
                                                  Agency No. A088-700-039
              Petitioner,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Armando Avalos-Yerernas, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). Our

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We dismiss in part and deny in part the petition for review.

      We do not consider the materials Avalos-Yerernas attached to his opening

brief that are not a part of the administrative record. See Fisher v. INS, 79 F.3d
955, 963-64 (9th Cir. 1996) (en banc) (court’s review is limited to the

administrative record).

      Before the BIA, Avalos-Yerernas did not challenge the IJ’s determination

that he was ineligible for withholding of removal and withholding of removal

under the CAT because he was convicted of a particularly serious crime. See

8 U.S.C. § 1231(b)(3)(B)(ii), (iv); 8 C.F.R. § 1208.16 (d)(2). We therefore lack

jurisdiction to consider any challenge he now makes to that dispositive finding.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency).

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Avalos-Yerernas failed to show it is more likely than not that

he would be tortured by the Mexican government, or with its consent or

acquiescence. See Garcia-Milian, 755 F.3d at 1034-35. We reject Avalos-

                                          2                                  14-73655
Yerernas’s contention that the BIA erred by failing to exercise its discretion.

   Finally, Avalos-Yerernas’s challenge to his continued detention is not properly

before this court. See Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir.

2011).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   14-73655